Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-cr-60276-BB

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  RALPH RAMPULLA,

         Defendant.
  _________________________________/

                                                ORDER

         THIS CAUSE is before the Court upon Defendant Ralph Rampulla’s Expedited Motion

  for Order Reducing Sentence or Modifying Judgment to Allow Remainder of Sentence to Be

  Served on Home Confinement Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. [190]

  (“Motion”). The Government filed a Response in Opposition, ECF No. [193] (“Response”), to

  which Defendant did not file a Reply. The Court has reviewed the Motion, the Response, the record

  in this case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the

  Motion is denied.

         I.      BACKGROUND

         On June 3, 2019, Defendant was sentenced to 33 months’ imprisonment followed by three

  years’ supervised release based on his conviction for conspiracy to receive kickbacks in violation

  of 18 U.S.C. § 371 (Count I). ECF Nos. [168] and [171]. He is currently housed at FCI Coleman

  low. See ECF No. [190] at 1.

         On May 18, 2020, Defendant filed the instant Motion requesting that the Court enter an

  Order reducing his sentence to time served or, in the alternative, modifying his judgment to allow
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 2 of 10
                                                                           Case No. 18-cr-60276-BB


  the remainder of his sentence to be served on home confinement in light of the current coronavirus

  (“COVID-19”) pandemic. Id. He represents that he is “uniquely susceptible to contracting the fatal

  disease” and there is a risk of “imminent danger posed to [his] health.” Id. at 2. He states that he

  suffers from a “severe respiratory disease” that previously had been “life threatening” and which

  took him four months to recover, and he can provide care for his aging father, who is a cancer

  survivor and lives alone without necessary assistance. Id. The Government opposes Defendant’s

  request. See ECF No. [193].

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  throughout the world and are impacting every person’s life. The United States is currently

  reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

  more than 1,827,000 confirmed cases and over 106,000 reported deaths as of June 3, 2020.1 The

  COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

  In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

  health precautions available to the general public, such as social distancing.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

  institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly

  affected and which should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the


  1
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated June 3, 2020).

                                                   2
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 3 of 10
                                                                            Case No. 18-cr-60276-BB


  Attorney General has made an express finding that extant emergency conditions are materially

  affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

  transfers to home confinement of all appropriate inmates at the specifically named facilities, and

  other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

  Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

  established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

  for home confinement, while emphasizing the importance of protecting the public from individuals

  who may pose a danger to society, and recognizing the need to prevent over-burdening law

  enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

  verification that those prisoners will follow the laws when they are released . . . and that they will

  not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

  Memorandum also stresses the need for careful individualized determinations regarding the

  propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

         II.     DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been

  imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

  2020) (quoting 18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).




                                                    3
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 4 of 10
                                                                             Case No. 18-cr-60276-BB


  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

  Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

  1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant seeks relief under the compassionate release provision of 18 U.S.C.

  § 3582(c)(1)(A), which provides:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—

         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction . . . .

                 ....

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

  of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent


                                                    4
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 5 of 10
                                                                             Case No. 18-cr-60276-BB


  they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

  reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

  Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

  danger to the safety of any other person or to the community.” Id.

         Accordingly,

         Section 3582 sets out the order in which this Court should analyze a criminal
         defendant’s entitlement to a sentencing reduction. First, when the defendant brings
         the motion himself, the Court must ascertain whether he “has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
         receipt of such a request by the warden of the defendant’s facility, whichever is
         earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
         set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
         Court should turn to the “extraordinary and compelling reasons” test, as outlined in
         U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

  Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

  that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

  § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

  release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

  Defendant bears the burden of establishing that compassionate release is warranted. See United

  States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

  § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

  but that, even where a defendant satisfies this burden, “the district court still retains discretion to

  determine whether a sentence reduction is warranted”).




                                                    5
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 6 of 10
                                                                                   Case No. 18-cr-60276-BB


           Defendant’s Motion requests that his sentence be reduced to time served or that,

  alternatively, he be released to home confinement to serve the remainder of his sentence. His

  request is based on his alleged underlying medical conditions and his desire to care for his father.

  The Government opposes, arguing that the BOP has modified its operating procedures in order to

  effectively respond to the COVID-19 pandemic and that it has the capacity to properly address any

  outbreaks among inmates housed in federal facilities. ECF No. [193]. Additionally, it contends

  that, regarding Defendant’s alleged 2013 diagnosis for “severe respiratory disease,” “there is no

  indication in Defendant’s BOP medical records that Defendant reported this episode to the medical

  staff at the prison at intake. Defendant also did not report the episode to the Pre-Trial Services

  officer. The PSR does not include any mention of a serious respiratory illness suffered by

  Defendant.” Id. at 7.2 Further, the Government maintains that Defendant has failed to exhaust his

  administrative remedies, he does not present extraordinary and compelling reasons to justify a

  sentence reduction, he has not met his burden to warrant a reduction in light of the § 3553(a)

  factors, and the Court lacks authority to direct the BOP to transfer him to home confinement. Id.

  at 10.

           As an initial matter, the Motion represents that Defendant submitted a petition for home

  release to the Warden on April 22, 2020, which was denied. ECF No. [190]. He filed an appeal of

  the Warden’s decision on May 7, 2020, but the Motion does not state the results of the appeal.

  Further, he filed the instant Motion on May 18, 2020. Thus, at the time Defendant filed the Motion,

  he had failed to fully exhaust his administrative remedies and less than thirty days had passed since

  he filed the petition. This alone is a sufficient basis to deny the Motion. However, because over



  2
   The Government filed Defendant’s BOP medical records under seal, see ECF No. [194]. These records do
  not reflect a diagnosis of “severe respiratory disease,” a history of respiratory issues, or a prior episode of
  hospitalization related to a respiratory disease.

                                                        6
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 7 of 10
                                                                            Case No. 18-cr-60276-BB


  thirty days have lapsed since he filed the petition, the Court will assume for purposes of analysis

  that Defendant had satisfied the initial step in seeking relief under section 3582. Nonetheless, as

  explained below, Defendant has failed to demonstrate that the applicable § 3553(a) factors weigh

  in favor of a sentence modification or that extraordinary and compelling circumstances exist.

         The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

  of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

  sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

  and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

  conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

  At the time of sentencing, the Court concluded that a term of imprisonment of 33 months was

  appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

  approximately 12 months of that sentence. Moreover, aside from his medical conditions, which

  Defendant does not support with documentation, Defendant has not shown further bases to

  persuade the Court that the sentence imposed should be modified based upon the factors set forth

  in § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr.

  29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion was

  before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

  considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

  *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

  sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

  serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-20774,

  2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,

  “the Court’s analysis is virtually unchanged from thirteen years ago.”). Indeed, even though



                                                    7
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 8 of 10
                                                                          Case No. 18-cr-60276-BB


  Defendant represents that his elderly father lives alone and requires care, Defendant presents no

  evidence that this individual requires his specific assistance and cannot be cared for without him

  during this time. In fact, the Government notes that Defendant has a sister who resides in Florida,

  ECF No. [193] at 22, and Defendant’s expressed reason that he is “uniquely positioned to take care

  of his father” is that he is less than three hours away from FCI Coleman. ECF No. [190] at 20. As

  such, the Court concludes that a modification of Defendant’s sentence is unwarranted at this time.

         Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

  states that he is “uniquely susceptible to contracting the fatal disease” and there is a “risk of

  imminent danger posed” to his health, ECF No. [190] at 2. He contends that he suffers from “severe

  respiratory disease.” Id. CDC guidance indicates that individuals with the following health

  conditions are at a higher risk of contracting severe illness due to COVID-19: people with

  moderate to severe asthma, people with chronic lung disease, people with diabetes, people with

  serious heart conditions, people with chronic kidney disease, people with severe obesity, people

  with chronic liver disease, people who are immunocompromised, people over the age of sixty five,

  and people who live in a nursing home or long-term care facility.3 Defendant has not provided

  medical documentation or reports concerning his illness, its duration and nature, lasting effects,

  and what treatments he is or is not receiving. Notably, the medical records submitted by the

  Government do not reflect that the Defendant suffers from a severe respiratory disease or a

  respiratory condition. See ECF No. [194-1]. Relatedly, Defendant is in his early forties, and he

  does he allege that any such ailment is terminal or that it substantially diminishes his ability to

  provide self-care within the correctional facility environment.



  3
     Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
  updated May 14, 2020).

                                                   8
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 9 of 10
                                                                             Case No. 18-cr-60276-BB


         The Court is sympathetic to Defendant’s health condition and his concerns regarding

  COVID-19 outbreaks in prison facilities. However, the BOP website indicates that at FCI Coleman

  low where Defendant is incarcerated, there are only two active cases involving the virus, both of

  which involve staff members but no inmates.4 Defendant does not allege that he has been exposed

  to any individuals with COVID-19. Defendant also does not persuade the Court that current

  procedures in place or resources available at FCI Coleman are insufficient to protect him and other

  at-risk individuals. Likewise, Defendant does not allege that his health conditions are deteriorating.

  Additionally, “the BOP Director has not found COVID-19 alone to be a basis for compassionate

  release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D.

  Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at

  *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do not

  meet the criteria for extraordinary and compelling reasons for a reduction in sentence set forth in

  the Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”));

  see also United States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr.

  28, 2020) (The “defendant does not allege any extraordinary or compelling circumstances to

  support compassionate release.”). Therefore, Defendant has not met his burden that extraordinary

  and compelling reasons exist to support his request for compassionate release or sentence

  reduction.5

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [190], is DENIED.


  4
   COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 3,
  2020).
  5
   Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
  his release to home confinement, the Court does not need to address the final consideration of whether
  Defendant poses a danger to the safety of others or to the community under to § 3142(g).

                                                     9
Case 0:18-cr-60276-BB Document 195 Entered on FLSD Docket 06/05/2020 Page 10 of 10
                                                               Case No. 18-cr-60276-BB


          DONE AND ORDERED in Chambers at Miami, Florida, on June 4, 2020.




                                                  ________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of record




                                           10
